Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

This communication is an Examiner's reasons for allowance in response to application filed on December 30, 2020, assigned serial 17/138,083 and titled “IDENTIFICATION OF PROXY CALIBRATION TARGETS FOR A FLEET OF VEHICLES”.
The following is the Examiner's statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
Although the prior art disclose several claimed limitations, none of the references teaches a method includes the steps of collecting, using a sensor coupled to a vehicle, data about one or more objects within an environment of the vehicle, wherein the sensor has been calibrated using a ground-truth calibration target, identifying, based on the collected data, at least one candidate object, from among the one or more objects, to be used as a proxy calibration target for other sensors coupled to vehicles within a fleet of vehicles; and providing, by the vehicle, data about the candidate object for use by one or more vehicles within the fleet of vehicles (claim 1).
The limitation “A method comprising: receiving, by a first sensor coupled to a first vehicle within a fleet of vehicles, data about a proxy calibration target, wherein the proxy calibration target has been: characterized using a second sensor coupled to a second vehicle within the fleet of vehicles, wherein the second sensor has been calibrated using a ground-truth calibration target; and identified, from among one or more objects, by the second sensor, as a candidate target for proxy calibration; and calibrating the first sensor using the data about the proxy calibration target.” in claim 16 render the claim nonobvious over the prior art of record.
Furthermore, none of the references teaches a method includes the steps of receiving, by a proxy calibration target server, data about a candidate object within an environment, wherein the data about the candidate object is usable by a fleet of vehicles to perform proxy calibrations, wherein the data about the candidate object has been determined by a first sensor coupled to a first vehicle within the fleet of vehicles, wherein the first sensor has been calibrated using a ground-truth calibration target, and wherein the candidate object has been identified, by the first sensor, from among one or more objects for use as a proxy calibration target; and providing, by the proxy calibration target server, the data about the candidate object to ore or more vehicles within the fleet of vehicles (claim 21).
Claims 1-24 are allowable over the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday-Thursday from 7:00 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






									

								
August 26, 2022	
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661